Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/21 has been entered.
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-2, 4-6, 9-16, 18-20, and 23-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “controlling a ledger of transactions” is a fundamental economic practice. Fundamental economic practices fall 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “adding an entry of one or more privileged users into the ledger of transactions; adding one or more keys associated with the one or more privileged user to the ledger of transactions; providing one or more blocks to a network of a plurality of nodes; two or more of the plurality of nodes…verifying each block, each node configured to execute a mathematical protocol to verify each block; adding a verified block into the blockchain.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting, storing, and processing data using a distributed network. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the distributed network is caused to perform these steps. Also, the recited distributed network, with its already available basic functions, is simply being applied to the abstract idea and being used as a tool in executing the claimed process. Furthermore, the claimed steps “wherein the ledger of transactions is a non-permissioned ledger, wherein the ledger of transactions includes a record of all transactions occurring across a distributed network; wherein the block chain comprises a plurality of blocks; wherein each block includes a record of one or more transactions and a date stamps; wherein adding the one or more keys and the entry to the ledger of transactions coverts the non-permissioned ledger of transactions into a permissioned ledger of a transaction; and wherein the step of verifying each block comprises each node checking that the block includes a valid electronic signature and checking if one or more keys included in the block relates to one or more of the privileged users included in the ledger of transaction; and wherein each of the 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at [pg 10 lines 3-40, also see pg 12 lines 10-21].Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “adding an entry of one or more privileged users into the ledger of transactions; adding one or more keys associated with the one or more privileged user to the ledger of transactions; providing one or more blocks to a network of a plurality of nodes; adding a verified block into the blockchain,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The limitation of two or more of the plurality of nodes…verifying each block, each node configured to execute a mathematical protocol to verify each block comprises the analysis of data. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). 
Response to Arguments
Applicant's arguments filed on 08/10/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the claims as presently amended are directed to a judicial exception, the examiner finds this argument unpersuasive. The examiner contends that the claims here merely use a general purpose computer as a tool for controlling a ledger of transaction; logging users and transactions; and verifying blocks on the blockchain. There is no claimed improvement to the technology of controlling a ledger of transaction. The recitation of the blockchain occurs at a very high level. And while the claimed invention adds additional information to the blockchain (i.e. one or more privileged users and one or more keys associated with the one or more privileged user, and verified blocks), the applicant has not persuasively show that this additional information actually changes the manner in which the 
The examiner further contends all the alleged advantages that applicant touts do not concern an improvement to computer capabilities but instead relate to an alleged improvement in computer-based controlling and logging of a ledger of transaction; that is, a process in which a computer is used as a tool in its ordinary capacity to process and log data. Accordingly, there is no practical integration of the abstract idea. That is, other than the limitations directed to the abstract idea in Step 2A (Prong 1), above, the remaining elements are directed to computer devices and network, which do not recite a specific data structure.     As explained in McRO, Inc. v. Bandai Namco Games Am. Inc., 837F.3d 1299, 1314 (Fed. Cir. 2016), the “abstract idea exception has beenapplied to prevent patenting of claims that abstractly cover results where “it matters not by what process or machinery the result is accomplished. “[O'Reilly v. Morse, 56 U.S. 62, 113 (1853)]; see also Mayo, 132 S.Ct. at1301.” Here, the invention is claimed at a very high level of generality without integrating the abstract ideas into a practical application because the additional elements, outside of the abstract idea, do improve the technology or technical field. 
The examiner disagrees that the present claims are similar to those of Ex Parte Davis (Appeal N0. 2019-004127). In Davis, the claims solve a specific technical or technological problem (i.e. verifying ….the digital signature using the public key included in the first account profile), and the specifications provide an indication of the improvement in the relevant art. In contrast, here, the specification does provide an indication of the improvement in the relevant art. As discussed above, a generic computer system is used to implement the steps, and there is no 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697